216 F.3d 616 (7th Cir. 2000)
KAREN SNIDER,    Plaintiff-Appellant,v.BELVIDERE TOWNSHIP, and H. ROBERT FALKENSTEIN,  in his official capacity as Belvidere Township  Assessor and in his individual capacity,    Defendants-Appellees.
No. 99-4102
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 17, 2000Decided June 19, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Western Division.  No. 98 C 50133--Philip G. Reinhard, Judge.
Before Bauer, Coffey and Kanne, Circuit Judges.
Bauer, Circuit Judge.


1
Karen Snider ("Snider")  filed suit against her employer, Belvidere Town-  ship, and her supervisor, Robert Falkenstein  ("Falkenstein"), after she was fired for complaining about alleged sex-based pay discrimination in the Assessor's office. The District Court  granted summary judgment in favor of the defendants, finding that a portion of Smith's claim  was time-barred, that she failed to state a claim  under the Equal Pay Act and that her speech was  not a matter of public concern and thus not  constitutionally protected. Plaintiff appeals. We  affirm.

I.  BACKGROUND

2
Karen Snider worked as a residential deputy  assessor for Belvidere Township from April 1,  1991 until her termination on March 27, 1997.  Snider claims she was fired because she publicly  protested the lower salaries paid to women in the  Assessor's office. The defendants deny that and  counter that Snider was fired because she was  insubordinate and disrupted the harmony of the  office.


3
The controversy was centered around the hiring  of a less experienced male commercial deputy  assessor whose salary was equal to Snider's.  Snider found out that his salary matched hers at  a March 25, 1997 township Board meeting. She  admittedly went to the Board meeting because she  knew that the payroll portion of the budget was  going to be discussed and approved and she wanted  to find out what her raise was going to be and  how much the new male deputy assessor (John  Elder) would be making. To her dismay, she  learned that her salary was being raised to  $11.80/hour and that Mr. Elder was starting at  $11.80/hour. She, of course, expressed her displeasure to the Board, saying it was unfair that  they should be paid equally because she had six  years seniority and was more qualified than Mr.  Elder. The Board approved the salaries anyway.


4
Two days later, on March 27, 1997, Falkenstein  called a department meeting to discuss things.  The department at that time consisted of Falkenstein, Snider and two other female deputy assessors, both of whom had also attended the Board  meeting two days previously. Falkenstein was  upset that his full-time staff members had gone  to the Board meeting, behind his back, without  speaking to him first. The tempers of Snider and  Falkenstein then flared and they ended up in a  shouting match, with Snider accusing Falkenstein  of paying the men in the office more than the  women. Falkenstein responded by telling Snider  that if she did not like her salary she was free  to resign, but that if she did not do so he would  not tolerate any further disruption of the harmo-  ny of the office or continued questioning of his  authority. Snider did not back down and was fired  for insubordination before the meeting ended.


5
Snider's charge of discrimination filed with the  EEOC was not successful and she filed suit in the  district court. Her Complaint alleged violations  of Title VII of the Civil Rights Act, violations  of the Equal Pay Act and a section 1983 First  Amendment claim.1 The District Court entered  summary judgment in favor of the defendants on  all of Smith's claims. She appeals, claiming a  multitude of errors: that the District Court  erred in holding her Title VII claim based upon  the wages of another male who left the Assessor's  office in 1996 was time-barred, erred in finding  that she failed to state a claim under the Equal  Pay Act, and erred in ruling that her speech did  not touch upon a matter of public concern and was  thus not constitutionally protected. We affirm.

II.  DISCUSSION

6
We review the District Court's grant of summary  judgment under the familiar de novo standard,  drawing all reasonable inferences in favor of the  non-movant. Vakharia v. Swedish Covenant Hospital, 190 F.3d 799, 805 (7th Cir. 1999); Johnson  v. Zema Systems Corp., 170 F.3d 734, 742 (7th  Cir. 1999). In order to overcome summary judgment, Snider must show specific facts sufficient  to raise a genuine issue for trial. See Fed. R.  Civ. P. 56(c); Vakharia, 170 F.3d at 805. "A  genuine issue for trial exists only when a reasonable jury could find for the party opposing  the motion based on the record as a whole." Roger  v. Yellow Freight System, Inc., 21 F.3d 146, 149  (7th Cir. 1994).


7
A.  Timeliness Of Title VII Claim For Wage   Discrimination


8
Snider sought to prove her Title VII claim, in  part, by relying on the higher salary of another  male deputy assessor, Jerome Witek. Mr. Witek  made $12.00/hour to Snider's $11.07/hour. The  District Court, however, held that Snider's Title  VII claim based on Witek's wages was time-barred.


9
Section 2000e-5(e) of Title VII provides that a  charge of discrimination must be filed within 300  days after the alleged unlawful employment practice occurred. 42 U.S.C. sec.2000e-5(e). Failure  to timely file the charge with the EEOC bars any  subsequent civil rights suit in the courts. Terry  v. Bridgeport Brass Company, 519 F.2d 806, 808  (7th Cir. 1975). In this case, the District Court  found that the 300 day time began to run on June  30, 1996, the day Mr. Witek left the employ of  the Assessor's office. Snider filed her charge  with the EEOC on June 5, 1997, 340 days later.


10
Snider, however, argues that her claim did not  accrue when Witek's employment ceased, but,  rather, accrued anew each time she received her  diminished paycheck. She characterizes her argu-  ment this way in an attempt to place herself  within the "continuing violation doctrine," an  exception which allows a complainant to obtain  relief for a time-barred act of discrimination by  linking it with acts that fall within the statutory limitations period. See Filipovic v. K & R  Express Systems, Inc., 176 F.3d 390, 395-97 (7th  Cir. 1999); Koelsch v. Beltone Electronics Corp.,  46 F.3d 705, 707-08 (7th Cir. 1995). Her attempt,  however, ignores the precedent we established in  Dasgupta v. University of Wisconsin Board of  Regents, 121 F.3d 1138 (7th Cir. 1997), that the  continued receipt of lower paychecks does not  revive past allegedly discriminatory conduct. Id.  at 1139-40.


11
We continue to believe that in situations such  as this, where a plaintiff is complaining that  she is paid less than similarly situated members  of the opposite sex because of her gender, the  claim of discrimination accrues when the male  leaves his employment. This is because the male's  departure ends the allegedly discriminatory wage  differential (assuming there are no other men  being paid more than the plaintiff for a job  requiring equal skill, effort and responsibility). Our brethren in the Second and Sixth Circuits join us in so holding. See Pollis v. New  School for Social Research, 132 F.3d 115, 118-19  (2nd Cir. 1997); EEOC v. Penton Industrial Publishing Co., 851 F.2d 835, 837-39 (6th Cir.  1988). As the Sixth Circuit said, to find other-  wise, would "redu[ce] the statutes of limitations  in employment discrimination cases to a nullity."  Penton, 851 F.2d at 839.


12
Under this reasoning, Snider's Title VII wage  discrimination claim had to be filed within 300  days of Witek's departure. It was not. It was  filed more than forty days after the time limit  and is therefore barred. The order of the District Court finding that plaintiff's Title VII  claim was time-barred is affirmed.

B.  Equal Pay Act Claims

13
The Equal Pay Act prohibits sex-based wage  discrimination. 29 U.S.C. sec.206(d)(1); Dey v.  Colt Construction and Development Co., 28 F.3d 1446, 1461-62 (7th Cir. 1994). To establish a  prima facie case under the Act, the plaintiff  must show: "(1) that different wages are paid to  employees of the opposite sex; (2) that the  employees do equal work which requires equal  skill, effort, and responsibility; and (3) that  the employees have similar working conditions."  Soto v. Adams Elevator Equipment Co., 941 F.2d 543, 548 (7th Cir. 1991), quoting Fallon v. State  of Illinois, 882 F.2d 1206, 1208 (7th Cir. 1989).  The District Court found that Snider failed to  establish the first two of these elements and  summarily granted judgment in favor of the defendants. We affirm that judgment, but under a  slightly different analysis.2


14
In Counts I and II of her Complaint, Snider  alleges that the defendants violated the Equal  Pay Act by starting the less experienced and less  qualified John Elder at a salary higher than  hers. It is true, that at the time she found out  that Elder was hired to be a full-time commercial  deputy assessor at a salary of $11.80/hour,  Snider was making less money. However, her argument ignores the fact that Elder's employment was  to begin on April 1, 1997, the very same day her  40 cent/hour raise was to become effective, thus  erasing the pay differential. As the defendants  correctly point out, the plaintiff cannot estab-  lish her cause unless she can show that similarly  situated males were receiving higher wages for  the same work. Snider has not done this. In  short, she has failed to state a cause of action  under the Equal Pay Act. Weiss v. Coca-Cola  Bottling Company of Chicago, 990 F.2d 333, 338  (7th Cir. 1993).


15
The District Court considered whether Snider  would be able to support her Equal Pay Act claim  with evidence of Jerome Witek's higher wages,  concluding that she could not because Witek's job  duties did not "involve equal skill and equal  effort when compared to [Snider's] job duties."  We, however, do not reach the second prong of the  test as we believe that Snider's Equal Pay Act  claim with regard to Witek is barred because she  never filed an Equal Pay Act claim with regard to  Witek and the time in which she could do so has  long passed. A claim for discrimination under the  Equal Pay Act must be filed no more than two  years after the date of the alleged violation, or  within three years in the case of a wilful  violation. 29 U.S.C. sec.255(a). There being no  evidence of a wilful violation, the two year  statute is controlling and plaintiff must have  filed her cause complaining of Witek's wage no  later than June 30, 1998 (two years after Witek  left the Assessor's office). She has not done  this. Also, our review of her Complaint shows  that nowhere in Counts I and II does she even  reference Jerome Witek's pay, let alone complain  that it violates the Equal Pay Act. There being  no timely claim with regard to Witek, then, we do  not consider the evidence regarding his wages.


16
The record shows that Elder's starting salary  was $11.80/hour, the same as Snider's salary. The  Equal Pay Act mandates the same pay for members  of both genders performing equal work. Snider  received the same pay and her claim under the  Equal Pay Act fails. The order of the District  Court granting summary judgment in favor of the  defendants on these counts is affirmed.

C.  First Amendment Claims

17
Snider believes that she was fired from her job  as a residential deputy assessor because she  complained publicly about the alleged sex-based  pay discrimination in the Assessor's office. She  brought a claim for the defendants' violation of  her First Amendment right to freedom of expression, but the District Court granted summary  judgment as to those counts, finding that her  statements were not a matter of public concern.  We agree with the District Court.


18
We analyze First Amendment claims asserted by  public employees in two steps. First, we deter-  mine whether the employee's speech addresses a  matter of public concern. Weicherding v. Riegel,  160 F.3d 1139, 1142 (7th Cir. 1998), citing  Connick v. Myers, 461 U.S. 138, 146 (1983). If it  does, we then balance the employee's interest in  her expression against the state's interest in  promoting the efficiency of the public service it  performs through its employees. Id., citing  Pickering v. Board of Education, 391 U.S. 563,  568 (1968). We do not reach the second prong, the  balancing test, unless the employee establishes  that her speech involves a matter of public  concern. Wright v. Illinois Department of Children & Family Services, 40 F.3d 1492, 1501 (7th  Cir. 1994); Vukadinovich v. Bartels, 853 F.2d 1387, 1390 (7th Cir. 1988). "Whether an employee-  's speech addresses a matter of public concern  must be determined by the content, form, and  context . . . as revealed by the whole record."  Gray v. Lacke, 885 F.2d 399, 410 (7th Cir. 1989),  cert. denied, 494 U.S. 1029 (1990), citing,  Connick, 461 U.S. at 147-48. The question of  whether the speech relates to a matter of public  concern is for the court. Campbell v. Towse, 99 F.3d 820, 826 (7th Cir. 1996).


19
Here, the District Court found that "there is  nothing about Snider's activities which would  indicate she was acting as anything but an employee complaining about her salary." This conclusion is amply born out by the evidence in the  record. Snider admittedly went to the March 25  Board meeting, not to complain about the alleged  sexual discrimination, but merely to find out how  much her raise was going to be and how much the  new male deputy assessor would be making. She  never complained that the males were being paid  more than the females. She complained only about  the fairness of her salary vis a vis other  employees, given her tenure. This, together with  the fact that Snider said she would have complained about the perceived salary disparity  regardless of whether the new employee was a male  or female, convinces us that Snider's statements  related solely to a personal issue, not to a  public concern.


20
Snider's complaints regarding her salary related  to a personal concern. She simply wanted to be  paid more than anyone else with less seniority.  Such workplace speech, while personally important, does not address a matter of public concern, and thus does not merit First Amendment  protection. Thus, the order of the District Court  granting summary judgment for the defendants on  Snider's First Amendment claims is affirmed.

III.  CONCLUSION

21
For the foregoing reasons, the judgment of the  District Court is affirmed.


22
AFFIRMED.



Notes:


1
 She also alleged a violation of the Age Discrimination in Employment Act, but dismissed the count  before the court ruled on her motion for summary  judgment.


2
 In considering the District Court's decision on  appeal, we may affirm on a ground other than that  relied on by the District Court so long as it is  adequately supported in the record and the law.  Divane v. Krull Electric Co., 200 F.3d 1020, 1026  (7th Cir. 1999).